DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claim 1 objected to because of typo: “compressed storage” in line 10. It appears that “a” is missed. Appropriate correction is required.

Claim 8 objected to because of typo: "values of the selected function f” in lines 1-2.  It appears that “of” should be replaced by “from” because “the selected function f” with a given variable has a value. For examination purpose, this limitation is being interpreted as "values from the selected function f”. Appropriate correction is required.

Claim 10 objected to because of typo: “wherein wherein” in line 1. It appears that only one “wherein” should be there. Appropriate correction is required.

Claim 11 objected to because of typo: “compressed storage” in line 11. It appears that “a” is missed. Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, 7, and 11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the form" in lines 5 and 11.  There is insufficient antecedent basis for this limitation in the claim because there is no definition before line 5. Because the claim is indefinite and cannot be properly construed, for purposes of examination, this limitation is being interpreted as "a form". Appropriate clarification is required.

Claim 4 recites the limitation "the data structure” in line 3.  There is insufficient antecedent basis for this limitation in the claim because there are “a known data structure” and “an expected data structure” in claim 3. It is not clear which data structure is pointed in this claim. Because the claim is indefinite and cannot be properly construed, for purposes of examination, this limitation is being interpreted as " a data structure ". Appropriate clarification is required.

Claim 7 recites the limitation "the data structure” in line 3.  There is insufficient antecedent basis for this limitation in the claim because there is no data structure defined in claim 1. Because the claim is 

Claim 11 recites the limitation "the form" in lines 6 and 12.  There is insufficient antecedent basis for this limitation in the claim because there is no definition before line 6. Because the claim is indefinite and cannot be properly construed, for purposes of examination, this limitation is being interpreted as "a form". Appropriate clarification is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Mani et al. (U.S. Patent No. 2017/0054449, hereafter Mani) in view of Wegener (U.S. Patent No. 2011/0099295, hereafter Wegener).
	Regarding claim 1, Mani discloses that a method for encoding and storing digital data ([0017], encoding, block of samples; [0048] line 3, block, to be compressed; [0096] lines 3-6, compress, storage), which include a plurality of real values ([0032] lines 10-12, magnitude sample is a real value; [0122] lines 3-4, complex sample has real part and imaginary part; It is well known that real part and imaginary part are real values.), in a signal processing unit ([0095] lines 1-2, signal processing) of a radar sensor ([0006] line 3 radar), the method comprising:
-k, wherein m is a digital mantissa having a length p, b is a base, and k is a positive number that is encoded as a digital number having a length q ([0032] lines 8-10 (block, represented, exponent, mantissa, each sample), 12-14(mantissa, number of bits for “p”); [0033] line 12, mantissa·2e; [0036] lines 2-4, common scale factor for “b”. It is well known that the exponential representation in the form r = m · b-k is a widely used floating-point data format in signal processor.); 
wherein each of the at least one value r, for a compressed storage ([0033] line 3, compress, block; [0096] lines 3-6, compress, storage), is transformed into an exponential representation in a form r = m* · b-f(k), where m* is a mantissa and f is a function of k that is selected from multiple functions {[0033] lines 11-14, mantissa, exponent; [0041] lines 1-2 (exponent coding, coding is a function),14-16(choose from a list of possible values)}.
However, Mani does not explicitly disclose the function determination based on distributions of values to be stored. In the same field of endeavor, Wegener discloses that
the selection of function f takes place based on a value distribution of values to be stored {[0028], exponent tokens, mantissa, compress for storage; [0108] lines 5-6 (quantization profile for function), 12-13(probability density function for distribution, exponent value for values to be stored)}.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Mani with the teachings of Wegener to extract exponent profile based on data values. Doing so would provide a proper quantization profile as needed because the quantization profile relates to distortion level of compressed data, as recognized by Wegener ([0102] lines 1-4).

Regarding claim 2, which depends on claim 1, Mani discloses that in the method, 
b is a power of two ([0033] line 12).

Regarding claim 3, which depends on claim 1, Mani discloses that in the method,
p and q are determined as a function of a known data structure of the values to be stored or an expected data structure of the values to be stored ([0049] lines 9-13, common scale factor for “b”, Golomb parameter for “q”; [0065] lines 1-4, common scale factor determines mantissa for “p”, desired bit width for data structure, which can be known or expected; It is well known that data compression code includes sign bit, mantissa bits (“p”), common scale factor(or base) bits, and compression code bits (“q”). The total bit number must be less or equal to the data structure bit number, which means “p” and “q” are limited by data structure bit number.).

Regarding claim 4, which depends on claims 1 and 3, Mani discloses that in the method,
during operation of the radar sensor, p and/or q and/or b are dynamically adapted to a data structure of the values to be stored (Fig.6 for “b”; Fig.7 for “q”; Fig.14 for “p”; [0036] lines 2-4, common scale factor is determined first for a block of radar signal. So the processing is dynamically adapted).

Regarding claim 5, which depends on claim 1, Mani discloses that in the method,
an exponential representation with b > 2 is used for the compressed storage of the at least one value r ([0035] lines 8-9, 4-bit for b=24).

Regarding claim 6, which depends on claim 1, Mani discloses that in the method,
the multiple functions from which the function f is selected are stored in advance in the form of value tables {[0041] lines 1-2 (exponent parameter k), 14-16 (list of possible values for table); [0056] lines 4-7, predetermined or user specified.}.

7, which depends on claim 1, Mani discloses that in the method,
the selection of the function f is varied during operation of the radar sensor as a function of a data structure of the values to be stored ([0041] lines 14-16, optimum based on input; [0062] lines 10-12, based on desired bit width, which is data structure).

Regarding claim 8, which depends on claim 1, Mani discloses that in the method,
values from the selected function f are generated during operation of the radar sensor as a function of a data structure of the values to be stored (Fig.7, generated during radar operation; [0046] lines 12-15, first pass in compression; [0062] lines 10-12, based on desired bit width, which is data structure).

Regarding claim 9, which depends on claim 1, Mani discloses that in the method,
parameters that are used for the compresses storage are determined based on a statistical analysis of the values to be stored ([0088] lines 7-11, bit width for mantissa determined by bit width of the maximum; It is well known that “The bit width of the maximum” can only be obtained from histogram distribution of “the maximum of the absolute value for each sample in a sub-block” and histogram distribution is a statistical analysis.).
However, Mani does not explicitly disclose the function determination using statistic analysis. In the same field of endeavor, Wegener discloses that
 functions that are used for the compresses storage are determined based on a statistical analysis of the values to be stored {[0028];  [0108] lines 5-6 (quantization profile for functions), 12-13(probability density function for statistic analysis, exponent value for values to be stored)}.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Mani with the teachings of Wegener to extract exponent 

Regarding claim 10, which depends on claim 1, the claim is intended use because floating point data compression is suitable for any real data.


Regarding claim 11, Mani discloses that a radar sensor for a motor vehicle ([0123] lines 2-3), comprising: 
a signal processing unit ([0095] lines 1-2, signal processing) configured to encode and store digital data ([0017], encoding, block of samples; [0048] line 3, block, to be compressed; [0096] lines 3-6, compress, storage), which include a plurality of real values ([0032] lines 10-12, magnitude sample is a real value; [0122] lines 3-4, complex sample has real part and imaginary part; It is well known that real part and imaginary part are real values.), the signal processing unit configured to: 
store each of at least one real value r in an exponential representation in a form r = m · b-k, wherein m is a digital mantissa having a length p, b is a base, and k is a positive number that is encoded as a digital number having a length q ([0032] lines 8-10 (block, represented, exponent, mantissa, each sample), 12-14(mantissa, number of bits for “p”); [0033] line 12, mantissa·2e; [0036] lines 2-4, common scale factor for “b”. It is well known that the exponential representation in the form r = m · b-k is a widely used floating-point data format in signal processor.); 
100940928.117wherein each of the at least one value r, for a compressed storage ([0033] line 3, compress, block; [0096] lines 3-6, compress, storage), is transformed into an exponential -f(k), where m* is a mantissa and f is a function of k that is selected from multiple functions {[0033] lines 11-14, mantissa, exponent; [0041] lines 1-2 (exponent coding, coding is a function),14-16(choose from a list of possible values)}.
However, Mani does not explicitly disclose the function determination based on distributions of values to be stored. In the same field of endeavor, Wegener discloses that
the selection of function f takes place based on a value distribution of values to be stored {[0028], exponent tokens, mantissa, compress for storage; [0108] lines 5-6 (quantization profile for function), 12-13(probability density function for distribution, exponent value for values to be stored)}.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Mani with the teachings of Wegener to extract exponent profile based on data values. Doing so would provide a proper quantization profile as needed because the quantization profile relates to distortion level of compressed data, as recognized by Wegener ([0102] lines 1-4).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONGHONG LI whose telephone number is (571)272-5946. The examiner can normally be reached 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONGHONG LI/              Examiner, Art Unit 3648            
                                                                                                                                                                              /VLADIMIR MAGLOIRE/Supervisory Patent Examiner, Art Unit 3648